Judgment, Supreme Court, New York County, rendered October 31, 1974, convicting defendant after jury trial of robbery, first and second degrees, and possession of a weapon as a felony, unanimously modified, on the law, to dismiss the robbery second degree and weapon counts, and otherwise affirmed. On the facts of this case, the defendant could not have committed the robbery, first degree, without committing robbery in the second degree and possessing the weapon. Where the verdict is comprised of inclusory concurrent counts, a verdict of guilty on the greater is deemed a dismissal of the lesser counts (People v Orr, 59 AD2d 600; People v Blake, 58 AD2d 757; People v Buchanan, 57 AD2d 781; People v Diaz, 56 AD2d 557). Concur—Murphy, P. J., Birns, Capozzoli and Markewich, JJ.